             Case2:20-cv-01967-CLB
             Case 2:20-cv-01967-CLB Document
                                    Document15
                                             14 Filed
                                                Filed02/23/21
                                                      02/23/21 Page
                                                               Page11of
                                                                     of14
                                                                        5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 6   E-Mail: allison.cheung@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   DONALD HUDSON,                             )
                                                )   Case No.: 2:20-cv-01967-CLB
13                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                               )   DECLARATIONS OF JEBBY RASPUTNIS AND
     Commissioner of Social Security,           )   CHRISTIANNE VOEGELE
16                                              )
                   Defendant.                   )   (SECOND REQUEST)
17                                              )
18

19

20

21

22

23

24

25

26
              Case2:20-cv-01967-CLB
              Case 2:20-cv-01967-CLB Document
                                     Document15
                                              14 Filed
                                                 Filed02/23/21
                                                       02/23/21 Page
                                                                Page22of
                                                                      of14
                                                                         5




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint are due to be filed by February 26, 2021. This is the Commissioner’s second request for an

 5   extension. The following provides the Court with an updated status of the agency’s ability to prepare

 6   CARs, including an updated declaration from Jebby Rasputnis.

 7           In light of the global COVID-19 pandemic, the Social Security Administration (“SSA” or the
     “Agency”) has taken the unprecedented step of suspending in-office services to the public:
 8
     https://www.ssa.gov/coronavirus/. The Agency is focusing on providing the most critical services by
 9
     mail, phone and online to those most in need. SSA is also taking additional steps to protect its employees
10
     and help stop the spread of COVID-19, maximizing social distancing, including significantly limiting
11
     employee access to SSA facilities for health and safety only and has moved toward a temporary virtual
12
     work environment. Electronic processes allow some of SSA’s most critical work to continue with
13
     minimal interruption; other workloads have been suspended until the health crisis abates or the Agency is
14
     able to create new electronic business processes.
15
             For purposes of this particular case, the public health emergency pandemic has significantly
16   impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in
17   Falls Church, Virginia. That office is responsible for physically producing the administrative record that
18   is required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C.
19   § 405(g) and (h). See SSA Program Operations Manual System GN 03106.025, available at
20   https://secure.ssa.gov/apps10/poms.nsf/lnx/0203106025.
21           As detailed in the attached declarations, beginning March 16, 2020, OAO’s staff members began

22   to telework to protect employee health and prevent further spread of COVID-19. At that time, critical in-

23   person physical tasks associated with preparing the administrative record could not be accomplished. For

24   example, prior to the COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all

25   hearing recordings, which are part of the administrative record, were downloaded onto compact discs and
     encrypted. OAO securely routed the encrypted discs to a private contractor through a daily pickup and
26



     Unopposed Mot. for Ext.; 2:20-cv-01967-CLB   1
              Case2:20-cv-01967-CLB
              Case 2:20-cv-01967-CLB Document
                                     Document15
                                              14 Filed
                                                 Filed02/23/21
                                                       02/23/21 Page
                                                                Page33of
                                                                      of14
                                                                         5




 1   delivery service at the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor
 2   would transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO.
 3   OAO personnel would then scan the hearing transcript into the electronic record or place the hearing

 4   transcript in the paper case file. Thereafter, OAO personnel would assemble the administrative record in

 5   a prescribed order.

 6           To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts to allow

 7   the remote preparation of administrative records. For cases in which the private contractors were already
     in possession of hearing recordings for transcription, with the assistance of the Office of Acquisitions and
 8
     Grants (OAG), OAO received approval to receive these transcripts from the private contractors via
 9
     secured email, e.g., using password protection and redacted Social Security Numbers. In April 2020,
10
     OAO began receiving such hearing transcripts from private contractors via secured email.
11
             For cases in which OAO had not yet submitted recordings to the private contractors before March
12
     16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
13
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
14
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues
15
     that arose, particularly with large files. The process is functioning now, albeit at only half of normal
16   productivity.
17           Given the volume of pending cases, Defendant requests an extension in which to respond to the
18   Complaint until April 27, 2021.
19           On February 23, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition
20   to the requested extension.
21           It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR

22   and answer to Plaintiff’s Complaint, through and including April 27, 2021.

23   //

24   //

25   //
     //
26



     Unopposed Mot. for Ext.; 2:20-cv-01967-CLB    2
              Case2:20-cv-01967-CLB
              Case 2:20-cv-01967-CLB Document
                                     Document15
                                              14 Filed
                                                 Filed02/23/21
                                                       02/23/21 Page
                                                                Page44of
                                                                      of14
                                                                         5




 1           Dated: February 23, 2021
                                                      NICHOLAS A. TRUTANICH
 2                                                    United States Attorney
 3                                                    /s/ Allison J. Cheung
                                                      ALLISON J. CHEUNG
 4                                                    Special Assistant United States Attorney
 5

 6

 7

 8

 9

10                                                    IT IS SO ORDERED:

11
                                                      UNITED STATES MAGISTRATE JUDGE
12
                                                              February 23, 2021
                                                      DATED: ___________________________
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; 2:20-cv-01967-CLB   3
              Case2:20-cv-01967-CLB
              Case 2:20-cv-01967-CLB Document
                                     Document15
                                              14 Filed
                                                 Filed02/23/21
                                                       02/23/21 Page
                                                                Page55of
                                                                      of14
                                                                         5




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER;
 6
     DECLARATIONS OF JEBBY RASPUTNIS AND CHRISTIANNE VOEGELE on the following
 7   parties by electronically filing the foregoing with the Clerk of the District Court using its ECF System,
 8   which provides electronic notice of the filing:
 9
             Hal Taylor
10           haltaylorlawyer@gbis.com
             Attorney for Plaintiff
11
     I declare under penalty of perjury that the foregoing is true and correct.
12

13           Dated: February 23, 2021
14
                                                           /s/ Allison J. Cheung
15                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; 2:20-cv-01967-CLB
        Case
        Case 2:20-cv-01967-CLB
             2:20-cv-01967-CLB Document
                               Document 14-1 Filed02/23/21
                                        15 Filed   02/23/21 Page
                                                             Page6 1ofof144




                             DECLARATION OF JEBBY RASPUTNIS
                             OFFICE OF APPELLATE OPERATIONS
                             SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

    1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

    2) Beginning in Mid-March of 2020, the Social Security Administration (agency) restricted

       physical access to our buildings because of the COVID-19 pandemic. Since that time,

       OAO has been working to overhaul, redo, refine, and streamline our business processes

       to continue operations and meet our mission to serve the public. Despite many

       challenges in transitioning to a completely new business process, we have reached and

       surpassed pre-pandemic levels of electronic CAR production. In the first quarter of fiscal

       year 2021, we processed 5,270 cases. As comparison, in the first quarter of fiscal year

       2020 we processed 4,098 cases and in the first quarter of fiscal year 2019 we processed

       3,970. In January of 2021, we processed slightly over 1500 cases.

    3) As we worked to transition this workload, and our external vendors, to a fully virtual

       process, the number of new cases filed in federal court also increased 1. In the last quarter

       of fiscal year 2020 and the first quarter of fiscal year 2021, we averaged more than 2,257

       new case receipts per month, compared to an average of 1,458 new case receipts in the


1
 See Chief Justice Roberts 2020 Year-End Report on the Federal Judiciary, Appendix Workload
of the Courts, available at https://www.supremecourt.gov/publicinfo/year-end/2020year-
endreport.pdf (“Cases with the United States as defendant grew 16% [in FY20], primarily
reflecting increases in social security cases and prisoner petitions.”)
    Case
    Case 2:20-cv-01967-CLB
         2:20-cv-01967-CLB Document
                           Document 14-1 Filed02/23/21
                                    15 Filed   02/23/21 Page
                                                         Page7 2ofof144




   last quarter of fiscal year 2019 and the first quarter of fiscal year 2020.

   https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.ht

   ml.

4) Consequently, while we are now producing electronic CARs at/above pre-pandemic

   levels, we continue to experience a backlog due to the combination of increased new case

   receipts and our difficulties transitioning our processes and vendors to an electronic

   process. As of January 31, 2021, we have a backlog of more than 11,100 cases.

5) Much of the delay and uncertainty in the CAR production process has stemmed from how

   we transmit hearing recordings to our vendors, and how our vendors return completed

   transcripts to us. Prior to the pandemic, we produced CDs of the recordings in the office

   and the vendors returned paper transcripts to us. When the pandemic started, we tested

   and implemented a secure email process for transmitting the recordings, but, we, and the

   vendors, experienced systems issues requiring file chunking and delaying transmission.

   Despite difficulties in transmitting recordings, we were able to update all of our vendor

   agreements to allow for electronic return of completed transcripts. We implemented a

   remote CD preparation process for transmitting recordings to the vendors while

   continuing to explore other electronic transmission options. After several months of

   piloting new processes, updating vendor agreements, and making staffing changes, we

   have recently implemented the following:

          a. We eliminated the need for OAO staff to burn CDs of the administrative

              hearing recordings for distribution to the vendors. As of this declaration, all

              five of our transcription vendors now have secure access to the audio files of

              the hearing recordings. While we continued to use a CD process, manual
    Case
    Case 2:20-cv-01967-CLB
         2:20-cv-01967-CLB Document
                           Document 14-1 Filed02/23/21
                                    15 Filed   02/23/21 Page
                                                         Page8 3ofof144




              sorting of thousands of CDs of hearing recordings resulted in difficulty

              prioritizing and transmitting the oldest cases for delivery to the vendors.

              Although each contractor works at a different speed based on their individual

              staffing situations, our new, secure, direct access process ensures streamlined

              prioritization and also eliminates CD transmittal times;

          b. In addition to our five vendors, we established an in-house transcription cadre

              of 40 employees. We are leveraging the use of new foot pedals (allowing the

              cadre members to more easily/quickly navigate recordings) and auto-

              transcription software, which we estimate will increase the productivity of this

              cadre by 50% by the end of February;

          c. We have requested the assistance, as they are able, of the agency’s closed

              captioning staff to assist with transcription typing;

          d. We continue to work with each of our vendors to maximize their productivity

              and, recently, each of our five vendors has agreed, in varying amounts, to

              increase their capacity, as they are able;

          e. We are currently working with the agency’s Office of Acquisition and Grants

              to add a sixth vendor before the end of the fiscal year;

          f. We have recently hired an additional four Civil Action Assistants to assist

              with this workload and are in the process of transitioning additional staff to

              the in-house transcription cadre.

6) Although we remain subject to some constraints, we continue to work on increasing

   productivity by collaborating with our vendors and searching out and utilizing

   technological enhancements. We ask for continued patience as we work to increase our
    Case
    Case 2:20-cv-01967-CLB
         2:20-cv-01967-CLB Document
                           Document 14-1 Filed02/23/21
                                    15 Filed   02/23/21 Page
                                                         Page9 4ofof144




   efficiency and production of CARs, reduce the current backlog, and address rising court

   case filings.

In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

true and correct to the best of my knowledge and belief.



Dated February 10, 2021                  ______________________________
                                          /s/ _______________________
                                                Jebby Rasputnis
        Case 2:20-cv-01967-CLB
        Case 2:20-cv-01967-CLB Document
                               Document 15
                                        14-2Filed
                                               Filed 02/23/21Page
                                                   02/23/21    Page
                                                                  101ofof14
                                                                          5




                         DECLARATION OF CHRISTIANNE VOEGELE
                           OFFICE OF APPELLATE OPERATIONS
                           SOCIAL SECURITY ADMINISTRATION

       I, CHRISTIANNE VOEGELE, Chief of Court Case Preparation and Review Branch 1,

and Acting Chief of Court Case Preparation and Review Branch 3, of the Social Security

Administration’s Office of Appellate Operations (OAO), declare and state as follows:


       (1)     Under direct delegation from the Commissioner of Social Security, the Office of

Hearings Operations (OHO) administers a nationwide hearings program, and OAO administers a

nationwide appeals program. OHO includes the Administrative Law Judges who hold hearings

on claims arising under Titles II and XVI of the Social Security Act, as amended, when a

claimant who is dissatisfied with their administrative determination requests a hearing. OAO

includes the Appeals Council, which reviews claims when a claimant is dissatisfied with the

decision rendered by an Administrative Law Judge. OAO also provides professional and

technical advice to the Deputy Commissioner and Administrative Appeals Judges of the Appeals

Council in the processing of cases in which a claimant has filed a civil action.


       (2)     One function of the Appeals Council is to act on requests for review of hearing

decisions made by Administrative Law Judges and to either grant, deny or dismiss any such

request. Under the regulations of the Social Security Administration, if the Appeals Council

denies a timely request for review of a hearing decision, that hearing decision becomes the “final

decision” within the meaning of, and subject to, the provisions for judicial review in section

205(g) of the Social Security Act, as amended (42 U.S.C. section 405(g)). The first sentence of

that section reads as follows:

       “Any individual, after any final decision of the Commissioner made after a
       hearing to which he was a party, irrespective of the amount in controversy, may



                                          See Next Page
        Case 2:20-cv-01967-CLB
        Case 2:20-cv-01967-CLB Document
                               Document 15
                                        14-2Filed
                                               Filed 02/23/21Page
                                                   02/23/21    Page
                                                                  112ofof14
                                                                          5

                                                                                     Page 2 of 5


       obtain a review of such decision by a civil action commenced within sixty days
       after the mailing to him of notice of such decision or within such further time as
       the Commissioner may allow.***”

       (3)       I am responsible for the processing of claims under Titles II and XVI of the Social

Security Act, as amended, whenever a civil action has been filed in the Fourth, Sixth, Seventh,

Ninth, Eleventh, and District of Columbia judicial circuits. As described below, OAO’s business

processes are true to the best of my knowledge and belief.

       a) If a civil action is properly commenced, the third sentence of 42 U.S.C. 405(g) states

             the following: “As part of the Commissioner’s answer[,] the Commissioner shall file

             a certified copy of the transcript of the record including the evidence upon which the

             findings and decision complained of are based.” On behalf of the Commissioner of

             the Social Security Administration, OAO personnel are responsible for preparing a

             certified copy of the transcript of the record.

       b) Upon notification of the civil action by the U.S. Attorney’s Office or the Social

             Security Administration’s Office of General Counsel, OAO personnel must locate

             and retrieve the plaintiff’s claim(s) file, which is in either a paper or electronic

             format. The file contains both evidentiary and procedural documents, and the

             recording of any hearing held before an Administrative Law Judge.

       c) Upon locating the file, OAO personnel determines if the claimant timely filed the

             civil action and, if so, routes the recording of the hearing to a private contractor for

             transcription.

       d) Historically and prior to the COVID-19 pandemic, to safeguard Personally

             Identifiable Information (PII), all hearing recordings were downloaded onto compact

             discs, and these discs were encrypted. OAO securely routed the encrypted discs to a




                                             See Next Page
Case 2:20-cv-01967-CLB
Case 2:20-cv-01967-CLB Document
                       Document 15
                                14-2Filed
                                       Filed 02/23/21Page
                                           02/23/21    Page
                                                          123ofof14
                                                                  5

                                                                        Page 3 of 5


   private contractor through a daily pickup and delivery service at the Official Duty

   Station (ODS) in Falls Church, Virginia. The contractor is responsible for all tasks

   necessary for transcription typing services. It is estimated that an average hearing

   lasts 45 minutes and results in an average of 33 pages of transcript. Each transcript

   contains a certification statement by a transcriber and proofreader. Transcription of a

   hearing recording can take up to 20 business days, but is generally transcribed in 5-10

   business days. After the contractor transcribed the hearing recording, a paper copy of

   the hearing transcript was sent back via a delivery service to the ODS in Falls Church,

   Virginia. OAO personnel would then scan the hearing transcript into the electronic

   record or place the hearing transcript in the paper case file. Thereafter, OAO

   personnel would assemble the administrative record in a prescribed order.

e) Most cases are adjudicated using the Social Security Administration’s Electronic

   Disability Collect System (EDCS). Even using EDCS, most cases historically

   required physical, in-house scanning and uploading of hearing transcripts. This work

   was performed at the ODS.

f) Even for cases using EDCS that are in electronic format, many jurisdictions require

   encrypted compact discs and paper copies of the certified administrative record. All

   paper copies are produced at the ODS, and all compact discs and paper copies are

   shipped via United States Parcel Service from the ODS.

g) Due to the COVID-19 pandemic, OAO staff are not currently authorized to report to

   the office due to health and safety concerns. On or about March 16, 2020, OAO

   began working remotely. Consequently, OAO had been unable to complete certified

   administrative records on any cases that required in-office work at the ODS,




                                 See Next Page
Case 2:20-cv-01967-CLB
Case 2:20-cv-01967-CLB Document
                       Document 15
                                14-2Filed
                                       Filed 02/23/21Page
                                           02/23/21    Page
                                                          134ofof14
                                                                  5

                                                                         Page 4 of 5


   including any cases in which the transcript(s) of the hearing recording(s) had not

   already been uploaded to the electronic file.

h) To ensure a continuity of operations, OAO has been actively pursuing mitigation

   efforts to allow the remote preparation of as many administrative records as possible.

       a. For cases in which the private contractors were already in possession of

           hearing recordings for transcription, with the assistance of the Office of

           Acquisitions and Grants (OAG), OAO received approval to receive these

           transcripts from the private contractors via secured email, e.g., using password

           protection and redacted Social Security Numbers. In April 2020, OAO began

           receiving such hearing transcripts from private contractors via secured email.

       b. Subsequently, OAO consulted with OAG and the Office of the General

           Counsel, and obtained approval for a new process to replace encrypted

           compact discs. In May 2020, OAO began encrypting hearing recordings and

           securely emailing them to the contractors for transcription. Through the

           month of May, OAO and the contractors worked to resolve technical issues

           that arose, particularly with large files. The process is functioning now, albeit

           at a fraction of normal productivity.

i) OAO plans to continue to explore all options available to complete the preparation of

   certified electronic records during the COVID-19 pandemic.

j) OAO generally prioritizes the preparation of the certified administrative records

   based on receipt dates, with the oldest receipt dates processed first. OAO will work

   to ensure the oldest pending cases, including court remands and final decisions, are

   given priority processing.




                                  See Next Page
        Case 2:20-cv-01967-CLB
        Case 2:20-cv-01967-CLB Document
                               Document 15
                                        14-2Filed
                                               Filed 02/23/21Page
                                                   02/23/21    Page
                                                                  145ofof14
                                                                          5

                                                                               Page 5 of 5


In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.




-XQH
__________________                           ________________________________________
                                             ____
                                                ___________________
Date                                         CHRISTIANNE VOEGELE
                                                            V EGE
                                                            VO
